Citation Nr: 0209473	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to July 
1942, and from August 1945 to February 1946.  He was a 
prisoner of war from April 9, 1942 to July 3, 1942.  The 
veteran died in December 1989; the appellant is his surviving 
spouse.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a December 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO).  In a March 2001 decision, the Board remanded this 
matter to the RO for further consideration in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The requested consideration 
has been completed and the case has been returned to the 
Board.



FINDINGS OF FACT

1.  The veteran died in December 1989.  The death certificate 
demonstrates pneumonia, rule out typhoid fever, as the 
immediate cause of death and acute myocardial infarction as 
the underlying cause of death.  

2.  The veteran was not service-connected for any disability 
at the time of his death.

3.  The causes of the veteran's death were not present during 
service or for many years thereafter and were not otherwise 
related to the veteran's military service.  



CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes all 
available service medical records and private treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  In an April 2001 letter, the RO informed the 
appellant of the enactment of the VCAA and explained the duty 
to assist.  The RO also informed the appellant of what 
evidence was needed from her and where to send such 
information.  Under these circumstances, no further action is 
necessary to assist the appellant with her claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the appellant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon physical 
examination dated in 1941, the veteran's systems were 
clinically evaluated as normal with no defects or 
disabilities noted.  A separation examination dated in June 
1946 demonstrates that the veteran suffered from malaria and 
dysentery in 1942.  The veteran's systems were clinically 
evaluated as normal with the exception of a chest x-ray, 
which showed slight scoliosis.  The veteran's Affidavit for 
Philippine Army Personnel indicates that the veteran suffered 
from malaria and dysentery from April to July 1942.  

Private treatment records dated from 1986 to 1989 demonstrate 
complaints of cold, cough, epigastric pain, and chest pain.  
Various impressions of upper respiratory infection, acid 
reflux disease, and angina were noted.  Laboratory tests 
dated in December 1989 were negative for malaria and typhoid 
fever.  A December 1989 chest x-ray report reflects an 
impression of severe pneumonia, miliary tuberculosis not 
ruled out.  

The veteran died in December 1989.  The death certificate 
indicates the immediate cause of death as pneumonia, rule out 
typhoid fever.  Acute myocardial infarction was noted as an 
underlying cause of death.  

A May 2001 statement from J. C., M. D., a private physician, 
indicates that the veteran was under her treatment in July 
1986 for an acute upper respiratory tract infection, in 
December 1986 for an acute upper respiratory infection and 
acute gastritis, and in October 1987 for acute tonsillitis, 
nutritional anemia, coronary heart disease, and angina.

A June 1999 statement from the Golden Gate General Hospital 
indicates that records could not be recovered because of a 
devastating typhoon, but that the veteran was confined to the 
hospital in December 1988 with a final diagnosis of 
incarcerated inguinal hernia.  

A May 2001 statement from Bauan General Hospital indicates 
that the veteran was treated in April 1987 for an upper 
respiratory tract infection, in April 1988 for an upper 
respiratory tract infection and acid peptic disease, and in 
September 1989 for typhoid fever.  

A May 2001 statement from Manila Doctors Hospital indicates 
that the veteran was admitted in December 1989 with diagnoses 
of pneumonia, rule out typhoid fever, and acute myocardial 
infarction.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
prisoner's of war (POW's) listed in 38 C.F.R. § 3.309(c) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
See 38 C.F.R. § 3.307(a).

If a veteran was a former POW and as such was interned or 
detained for not less than 30 days, the following diseases 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service: avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if it is determined that the veteran 
was in a climatic condition consistent with the occurrence of 
frostbite), post-traumatic arthritis, irritable bowel 
syndrome, peptic ulcer disease, and peripheral neuropathy 
except where directly related to infectious causes.  See 
38 C.F.R. § 3.309(c). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for the 
cause of the veteran's death is not warranted.  The veteran's 
service medical records demonstrate that he suffered from 
malaria and dysentery during his period of active military 
service.  However, post-service medical records are silent 
for any evidence of a chronic disease or continuity of 
symptomatology after discharge from service.  Furthermore, 
the veteran's death certificate indicates the cause of death 
as pneumonia, rule out typhoid fever, with an underlying 
cause of acute myocardial infarction.  The service medical 
records do not demonstrate any treatment, complaints, or 
diagnoses related to pneumonia, typhoid fever, or heart 
problems during military service.  Post-service medical 
records are silent for any relevant complaints until 1986, 
more than forty years after the veteran's discharge from 
service.  The Board has reviewed the private treatment 
records submitted by the appellant; however, they do not 
demonstrate or suggest any causal connection between the 
cause of the veteran's death and his military service or term 
as a prisoner-of-war.  

The Board recognizes that the appellant contends that service 
connection should be granted because of the veteran's POW 
status.  However, although the veteran has been found to have 
been a POW, pneumonia, typhoid fever, and myocardial 
infarction are not diseases presumptive to POWs.  Thus, there 
is no basis for a grant of service connection for such 
diseases under 38 C.F.R. § 3.309(c).  The appellant has also 
alleged that the veteran suffered from beriberi during his 
term as a POW.  However, the medical evidence does not 
demonstrate any diagnoses of beriberi, beriberi heart 
disease, or any other disease presumptive to POWs as an 
immediate or underlying cause of the veteran's death, or as 
etiologically related to the cause of the veteran's death.  

In summary, the medical evidence demonstrates that the 
veteran died as a result of pneumonia, rule out typhoid 
fever, and acute myocardial infarction.  Service medical 
records do not demonstrate any treatment, complaints, or 
diagnoses related to pneumonia, typhoid fever, or myocardial 
infarction, and post-service medical records fail to 
demonstrate the incurrence of a chronic disease during 
service or evidence of continuity of symptomatology.  The 
medical evidence further fails to demonstrate or suggest any 
causal connection between the cause of the veteran's death 
and any incident of military service.  

Thus, the Board concludes that service connection for the 
cause of the veteran's death must be denied.  The Board 
further finds that a remand for a medical examination or 
opinion is not warranted as the record does not demonstrate 
any relevant disease during service, continuity of 
symptomatology, or an association between the cause of the 
veteran's death and any incident of military service.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert v. Derwinski, 1 Vet. App. at 53 
(1990).  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

